Citation Nr: 0012470	
Decision Date: 05/11/00    Archive Date: 05/18/00

DOCKET NO.  95- 23 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1. Entitlement to service connection for cervical disc 
disease.

2. Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel
INTRODUCTION

The appellant had active service from October 1981 to January 
1984.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Anchorage, Alaska.


FINDINGS OF FACT

1. Competent medical evidence has not been adduced to 
establish a nexus between the diagnosed bilateral knee 
disorder and the appellant's military service. 

2. The appellant's PTSD existed prior to his entry onto 
active military service.  

3. The preponderance of the evidence reflects that the 
appellant's PTSD, which pre-existed his military service, 
was not aggravated by such service.


CONCLUSIONS OF LAW

1. The appellant's claim of service connection for cervical 
disc disease is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2. The presumption of soundness at service entry is rebutted 
by clear and unmistakable evidence that a mental 
disability pre-existed active service. 38 U.S.C.A. § 1131, 
1132 (West 1991); 38 C.F.R. §  3.304 (1999).

3. PTSD was not incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1131, 
1137, 1153 (West 1991); 38 C.F.R. §§ 3.303, 3.304, 3.306, 
3.307, 3.309 (1999).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends that he incurred cervical degenerative 
disc disease as a result of incidents occurring during active 
military service.  As to his claim of entitlement to service 
connection for PTSD, the appellant concedes that the disorder 
preexisted his military service, but asserts that the mental 
disorder was aggravated during his active duty.  

By law, the Board's statement of reasons and bases for its 
findings and conclusions on all material facts and law 
presented on the record must be sufficient to enable the 
claimant to understand the precise basis for the Board's 
decision, as well as to facilitate review of the decision by 
courts of competent appellate jurisdiction. See Vargas-
Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. 
Derwinski, 
1 Vet. App. 49, 56-57 (1990); 38 U.S.C.A. § 7104(d)(1) (West 
1991).  

With this requirement of law, and in light of the appellant's 
contentions, the Board will discuss its disposition of each 
of the appellant's claims separately.  As to each of the 
appellant's claims, the Board will first briefly review the 
relevant facts of record.  The Board will then review the 
applicable law in the context of its disposition of each of 
the appellant's claims.  Additional facts and law will be 
discussed where appropriate in the context of each individual 
issue on appeal.

Entitlement to service connection for cervical disc disease

Factual Background

The appellant's service entrance physical examination does 
not reflect that any cervical spine complaints, symptoms, or 
diagnoses were then noted.  In February 1982, the appellant 
complained of lower back pain after he lifted a fellow 
soldier.  He described a dull ache with "sharp twinges," 
and increased pain when breathing deeply.  He was diagnosed 
to have lower back pain of an unspecified nature, and was 
prescribed alternating hot pack and ice applications, and 
stretching exercises

In September 1982, the appellant was treated after 
complaining of lower back pain.  He related that he heard a 
"popping sound" from his upper back.  He was diagnosed to 
have a back strain.  An anti-inflammatory medication was 
prescribed.  He was also excused from lifting weights of over 
10 pounds for 4 days, and assigned a period of 48 hours 
"bedrest."  The appellant's separation physical examination 
reflects that upon clinical evaluation, his upper extremities 
were noted to be normal.   In an accompanying report of 
medical history questionnaire, the appellant denied having 
recurrent back pain.  

The appellant underwent a VA physical examination in 
September 1984.  He complained of pain in the thoracic spine 
area.  In part, he was diagnosed to have "occasional back 
pain," and the examiner noted that a radiographic 
examination resulted in normal findings.  There were no 
complaints or clinical findings as to the cervical spine.  

By rating decision dated in January 1985, service connection 
was granted for recurrent thoracic spine muscle spasms and a 
zero percent disability rating was assigned.  (The Board 
observes in this regard that the appellant's thoracic spine 
muscle disability is currently evaluated as 10 percent 
disabling.  By rating decision dated in June 1995, an 
increased disability evaluation for the disability was 
denied, and a notice of disagreement has not been filed as to 
that rating decision).   

In an October 1993 report authored by L.A.B., M.D., the 
appellant was diagnosed to have chronic midback pain.  She 
noted that the appellant also complained of neck pain, but 
there was no evidence of cervical radiculopathy, and that her 
review of x-rays revealed that the cervical, thoracic, and 
lumbosacral spine were within normal limits.  

The appellant underwent a VA physical examination in November 
1993, conducted by H.S.M., M.D.  The appellant related that 
he injured his neck while on active military duty.  Dr. 
H.S.M. related that he had reviewed a radiographic 
examination revealing herniated cervical disks.  Upon 
clinical examination, the appellant was noted to have some 
discomfort on palpation of the posterior neck muscles.  Range 
of motion of the neck was to about 60 degrees bilaterally; 
lateral flexion was to 40 degrees; flexion was to 45 degrees, 
and extension was to 50 degrees.  In relevant part, the 
appellant was diagnosed to have chronic neck pain with 
herniated disk at C3-C4 and C5-C6 with symptoms of left arm 
radiculopathy.   

By rating decision dated December 21, 1993, service 
connection for a cervical spine disability was denied.  The 
appellant was apprised of the rating decision by letter dated 
January 31, 1994.  On January 11, 1995, the appellant's 
notice of disagreement as to the denial of service connection 
for a cervical spine disability was received. 

In a December 1993 treatment note received subsequent to the 
rating decision, the appellant reported that he was 
experiencing constant left-sided back pain from his neck to 
his hip and buttock, and that the symptoms had been present 
for 10 years.  He also complained of left upper extremity 
pain from his shoulder to his elbow, and left upper extremity 
numbness and tingling from his shoulder to his hand for the 
previous 6 weeks.  He reported that he had experienced back 
injuries while on active military duty, involving arm slings 
and back packs that produced left sided neck and shoulder 
pain.  

The appellant underwent a VA physical examination in  March 
1995.  He related that while serving on active military duty 
in 1982, he injured his back when he was carrying a fellow 
soldier.  He reported that he had experienced continued 
trouble with his back and that he self-medicated with alcohol 
until 1993.  He reported that he had pain from the base of 
his head down to his buttocks on the left.  However, the 
examiner commented that he witnessed no pain behavior.  Upon 
clinical examination of the spine, the appellant was noted to 
be able to clasp his hands together, put them on top and 
behind his head and pain without difficulty.  The appellant 
was able to touch his chin to his chest, extend it backwards, 
and twist it from side to side without difficulty.  The 
appellant's shoulders, elbows, wrists, hands and fingers were 
noted to move through a full range of motion without 
difficulty.  There were no postural deformities or 
abnormalities noted of the appellant's back.  The appellant 
complained of pain in his left paraspinal muscle group, but 
no spasm was noted.  No tenderness was noted over the spinous 
processes from the cervical to coccygeal areas.  The 
diagnostic impression was that the appellant had some 
objective evidence of tendonitis of the levator scapulae 
muscles, but the examiner observed that the appellant's 
"real problem" was psychiatric in nature.  

At a February 1996 personal hearing, the appellant related 
that he first injured his back in service when he was 
carrying a fellow soldier in training.  He stated that on 
that occasion, the pain was in his shoulder blade and he was 
informed he had been diagnosed to have a muscle spasm.  He 
stated that after that incident, and while on maneuvers in 
1982, he was simultaneously carrying a machine gun, a grenade 
launcher, two full "duffel bags," a steel helmet, and the 
tripod to the machine gun.  As to why he was tasked to carry 
such a large amount of equipment, the appellant stated that 
he was ordered to do so by his company commander.  He added 
that straps were in his back area to carry the machine gun.  
He added that he carried the machine gun for 30 full days at 
all times.  The appellant related that upon observing him 
carrying such onerous load, his colonel inquired as to who 
had issued him the equipment.  The appellant stated that he 
informed the colonel that his company commander had so 
assigned him this duty, and that he eventually received an 
Army Achievement Medal for being "such a good sentinel."  
(See transcript, page 19).   
The appellant further stated that while carrying the load, he 
received an injury and fell to his knees.  He stated that he 
consulted a medic who gave him an unspecified medication.  
The appellant stated that after that incident and pursuant to 
the medic's advice, he stayed in his tent for a week.  The 
appellant related that it was in late 1993 or early 1994 that 
he was informed that he had degenerative disk disease of the 
cervical spine.  

Relevant Law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service. 38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303(a) (1999).  

Notwithstanding the foregoing, service connection may be 
granted for disease which is diagnosed after discharge from 
military service, when all of the evidence establishes that 
such disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999); See Cosman v. Principi, 3 Vet. App. 303, 305 (1992). 

The resolution of this issue must be considered on the basis 
of the places, types and circumstances of his service as 
shown by service records, the official history of each 
organization in which the claimant served, his medical 
records and all pertinent medical and lay evidence.  
Determinations relative to service connection will be based 
on review of the entire evidence of record.  38 U.S.C.A. 
§ 7104(a) (West 1991); 38 C.F.R. § 3.303(a); see also Wilson 
v. Derwinski, 2 Vet. App. 16, 19 (1991).

The well-grounded claim requirement/VA's duty to assist

Under 38 U.S.C. A. § 5107(a), an applicant for VA benefits 
has the "burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded," meaning that the claim is "one which is . . 
. capable of substantiation."  Further, the claim "need not 
be conclusive but only possible" in order meet the burden 
established in the statute.  Kandik v. Brown, 9 Vet. App. 
434, 439 (1996).  The burden to submit evidence sufficient to 
establish a "well-grounded" claim is the claimant's alone.  
Epps v. Gober, 126 F.3d 1464, 1469 (Fed.Cir. 1997).  

It has been observed that in Epps, the Federal Circuit Court 
of Appeals "definitively held that 'there is nothing in the 
text of [38 U.S.C.A] § 5107 to suggest that [] VA has a duty 
to assist a claimant until the claimant meets his or her 
burden'" of establishing a well-grounded claim before 
providing any assistance to the claimant."  Morton v. West, 
12 Vet. App. 477, 481 (1999) (emphasis added).   It was also 
noted that the claimant's burden to produce evidence to 
render a claim well grounded was a "condition precedent 
established by Congress" that neither VA nor the Court was 
free to ignore.  Morton, 12 Vet. App. at 485.    

In order for a claim of entitlement to service connection to 
be well grounded, there must have been presented competent 
evidence of a current disability; a disease or injury which 
was incurred in service, and a nexus between the disease or 
injury and the current disability.  Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir. 
1996)(table); see Watai v. Brown, 9 Vet. App. 441, 443 
(1996).  In ascertaining whether a claim is well grounded, 
the truthfulness of evidence proffered in its support is 
presumed.  King v. Brown, 5 Vet. App. 19, 21 (1993).  

Analysis

Having carefully reviewed all the evidence of record and 
presumed it credible, the Board finds that the appellant has 
not submitted a well-grounded claim of entitlement to service 
connection for degenerative disk disease.  In particular, the 
appellant's claim fails because competent evidence has not 
been obtained that evidences a linkage between the 
appellant's diagnosed cervical disc disease and any incident 
of his military service.

The appellant's service medical records reveal that he had 
two instances of back symptoms.  Neither related to his 
cervical spine.  In the first incident occurring in February 
1982, the appellant complained of, and was treated for, lower 
back pain.  Although the appellant was treated for upper back 
pain in September 1982, based upon an incident that he has 
related (i.e., that of carrying a fellow soldier in a 
training exercise), no physician has related that incident to 
the appellant's cervical spine disorder.  Instead, that 
incident resulted in a thoracic spine area strain, for which 
service connection has been granted.  Of particular relevance 
in this regard is the appellant's separation physical 
examination report that reflect no upper extremity 
complaints, symptoms or diagnoses.  

The appellant's essential contention is that his symptoms 
have continued since the September 1982 in-service incident, 
and that perforce his diagnosed cervical degenerative disc 
disease is related to that incident.  

In Savage v. Gober, 10 Vet. App. 488 (1997) it was held that 
a claim may be well grounded based on application of the rule 
for chronicity and continuity of symptomatology, presently 
set forth in 38 C.F.R. § 3.303(b) (1999).  The Court held 
that the chronicity provision applies where there is 
evidence, regardless of its date, that shows that a veteran 
had a chronic condition either in service or during an 
applicable presumption period and that the veteran still has 
such the condition. Savage, 10 Vet. App. at 497-98.  That 
evidence must be medical, unless it relates to a condition 
that the Court has indicated may be attested to by lay 
observation. Id. 
If the chronicity provision does not apply, a claim may still 
be well grounded or reopened on the basis of 38 C.F.R. § 
3.303(b) "if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology."  Id. at 498.  
However, the Savage decision has been clarified that it 
"clearly held that 38 C.F.R. § 3.303 does not relieve the 
appellant of his burden of providing a medical nexus.  
Rather, a claimant diagnosed with a chronic condition must 
still provide a medical nexus between his current condition 
and the putative continuous symptomatology. Until the 
appellant presents competent medical evidence to provide a 
relationship between his current disability and either an in-
service injury or his continuous symptomatology, his claim 
cannot be considered well grounded."  Voerth v. West, 13 
Vet. App. 117, 120 (1999).   

The Board has examined all evidence of record with a view 
towards determining whether the appellant has notified VA of 
the possible existence of information which would render his 
claim plausible.  However, the Board finds no such 
information.  See Beausoleil v. Brown, 8 Vet. App. 459, 464-
465 (1996); Robinette v. Brown, 8 Vet. App. 69, 80 (1995); 
see also generally Stuckey v. West, 13 Vet. App. 163, 175 
(1999), [observing in part that when it is alleged that there 
is specific evidence in existence that would manifestly well 
ground a claim, VA has a duty to inform the claimant of the 
importance of obtaining this evidence to "complete the 
application."] (Italics added).  

For the reasons and bases expressed above, the Board 
concludes that a well-grounded claim has not been submitted 
as to this issue.  The claim is therefore denied.

Entitlement to service connection for PTSD

Factual background

The appellant's service entrance physical examination does 
not reflect that any psychiatric complaints, symptoms or 
diagnoses were then noted.  

In December 1983, the appellant was treated after attempting 
suicide in a military jail cell.  The appellant was reported 
to have attempted to hang himself after being detained by 
military police authorities as drunk and disorderly.  

The appellant's separation physical examination reflects that 
upon clinical evaluation, his psychiatric condition was noted 
to be normal.  An accompanying report of mental status 
evaluation reflects normal findings.  The appellant reported 
that he had attempted suicide, and that he had experienced 
depression or excessive worry.  The appellant denied having 
"nervous trouble of any sort."

In a letter dated in January 1987, A.M.M., Ph.D., reported 
that he had diagnosed the appellant to have a generalized 
anxiety disorder.   

VA medical treatment records reflect continued care for 
psychiatric complaints.  An undated VA medical record 
"problem list" reflects that the appellant had PTSD, 
"resulting from childhood abuse."  In a September 1993 
medical record progress note, the appellant reported to have 
had "a lot of issues" relating to abuse and violence during 
his childhood.  In an October 1993 treatment note, the 
appellant was reported to have begun discussing his fear and 
life-aspirations as well as his time in the military and his 
abusive treatment by his father and stepmother as a child.  

In a November 1993 VA treatment note, a psychiatric examiner 
recorded that a review of "historical data" gathered until 
that time, and presented to the appellant, revealed that 
there had been no precipitating factor as to PTSD that had 
occurred during the appellant's military service.  It was 
further explained to the appellant that there had been noted 
multiple precipitating factors during the appellant's 
childhood and adolescence that could constitute the basis for 
a diagnosis of PTSD.    

In November 1993, the appellant reported to VA examiners that 
he was experiencing "staring spells" where he would "space 
out" and see only a white blurring before him.   He reported 
that as a child, he received significant abuse including 
frequent blows to the head.  Following receipt of this 
information, the appellant underwent cerebral magnetic 
resonance imaging tests.  He again reported a history of a 
very physically abusive childhood and numerous blows to the 
head at various ages.  He stated that as a young adult, he 
was forcefully struck in the head with a 200 pound fire door.  

In a contemporaneous VA psychiatric examination, the 
appellant was diagnosed to have PTSD, an antisocial 
personality disorder, polysubstance dependence in remission, 
and features of a dissociative disorder not otherwise 
specified.   During the course of the examination, the 
appellant described how he had learned to dissociate his 
physical sensation from his mental process, and that it had 
begun at a young age when he was being subjected to physical 
abuse.  The appellant told the examiner that the dissociation 
process involved him seeing himself apart from his own body 
when he father was beating him.  The appellant stated that he 
then did not feel "a lot of pain." 

In a November 1993 letter, P.A.C., Psy.D., reported that he 
and another VA physician had been treating the appellant for 
approximately two months in "anger management."  He related 
that the appellant had given accounts of being the target of 
his father and his stepmother's abuse as a child and 
adolescent.  Dr. P.A.C. related that although the appellant's 
child and adolescent subjugation to violence met diagnostic 
criteria for PTSD, he had not found any causal basis for a 
service-connected nexus for the disorder.   

The appellant underwent a psychiatric examination in January 
1994, conducted by W.W.W., M.D.  Dr. W. reported that he had 
reviewed previous mental status testing, and past medical, 
psychiatric and administrative records prior to the 
examination.  He noted that the appellant had a long history 
of receiving mental health and substance abuse services.  Dr. 
W. noted that the appellant reported himself to be 
"ruthless," and "revenge oriented."  

As to the appellant's reported family history, Dr. W. 
observed that the appellant was the product of an "unusually 
chaotic and difficult childhood," including parental 
divorce, and extensive physical and psychological abuse from 
his father and stepmother.  He noted that the appellant 
underwent frequent geographic moves, and that his family had 
a significant history of psychiatric disturbance in its 
extended members.  The appellant reported that during high 
school, he received adequate grades, but he was involved in 
many fights, and that he had few friendships.  The appellant 
reported that he dropped out of school in the 11th grade, but 
that he obtained his high school equivalency certificate 
while in the Army.  

As to the appellant's military history, the appellant 
reported that he served a shortened tour of duty in the U.S. 
Army before being "thrown out" because of poor performance 
and intoxication.  It was noted that the appellant had 
reported a number of non-judicial punishments pursuant to 
Article 15 of the Uniform Code of Military Justice, as well 
as a period of absence without authority.  

Dr. W. diagnosed the appellant to have polysubstance 
dependence in partial remission and PTSD.  The physician also 
observed that the most appropriate primary diagnosis was of 
personality disorder.  He observed that the diagnosis was 
supported by a "deeply ingrained maladaptive behavior 
pattern stemming from an early age, as well as in difficulty 
in establishing or maintaining healthy relationships.  He 
also observed that the PTSD diagnosis was etiologically 
related to an extended period of physical and psychological 
abuse in a highly deviant original nuclear family.  He 
further observed that he was unable to identify any 
reasonable medical connection between his period of military 
service and diagnoses rendered.  He opined that the 
appellant's PTSD was related to childhood abuse and his 
personality disorder had been "virtually lifelong."

By rating decision dated in March 1994, the RO denied service 
connection for a psychiatric disability.  The RO found that 
the appellant's PTSD had preexisted service, and that there 
was no evidence to indicate that the appellant's disorder had 
been aggravated therefrom.  The RO also denied service 
connection for substance abuse.  The denial of service 
connection for PTSD was confirmed in a May 1994 rating 
decision.  

At the February 1996 personal hearing at the RO, the 
appellant stated that he did not know that he had PTSD prior 
to entering the military because it had not been diagnosed.  
He stated that he believed that his psychiatric disorder had 
been aggravated in service because he had "almost exactly 
the same" environment, except for the fact that his drill 
instructors would not physically strike him.  The appellant 
related that his drill instructors were verbally and mentally 
abusive to him, and that he believed that he was targeted for 
abuse.  He stated that on one occasion, he experienced three 
drill instructors hollering at him because his boots were 
shined and his uniform was pressed.  He stated that the drill 
instructors were "picking on" him.  

The appellant also stated that he had been abused by officers 
and non-commissioned officers during service.  He stated that 
because of this abuse, he absented himself without authority 
and eventually turned himself in to military police 
authorities.  He stated that he desired to leave the Army.  
The appellant stated that he lost all interest in the 
military, and began using drugs and alcohol, and that he 
eventually attempted suicide.  The appellant further related 
that although he was referred to a mental hygiene clinic, the 
psychiatrist told him that he was "crazy," and that he 
should accept it.  The appellant stated that he was 
discharged for "unsatisfactory performance."  

The appellant underwent a VA psychiatric examination in March 
1996.  The examiner observed that the appellant's current 
PTSD symptoms were based upon stressors of a very abusive 
relationship with his father and stepmother, including 
physical and verbal abuse and some history of other sexual 
abuse.  It was noted that from early on the appellant learned 
to dissociate from these physical occurrences, and that the 
appellant had developed an imaginary protector named 
"[redacted]" who would help and advise him, as well as "step 
in to absorb the pain."  As to the current symptoms, the 
examiner noted that the appellant's recurrent and intrusive 
distressing recollections occurred a number of times a week, 
and were related to the appellant's relationship with his 
father.  The examiner noted that the appellant then presently 
had brought under control to a good degree reactions to 
observing events.  In particular, the physician observed that 
when the appellant observed a parent abusing a child in a 
public place, the appellant would calmly approach the parent, 
tell them to stop, and ask if they themselves would like to 
be abused.  In part, the appellant was diagnosed to have 
chronic, moderately severe, PTSD due to childhood trauma and 
abuse.  

As to the appellant's military experience, the examiner noted 
that the appellant's disorder was "clearly" well developed 
and well formed long before the military.  He further 
observed that although the appellant enlisted in military in 
an effort to escape from his family, such an attempt was 
"like fitting a square peg into a round hole."  He further 
opined that "[t]he preexisting condition playing in with the 
circumstances only interacts to make things worse." 

Relevant law and regulations

The generally relevant law as to service connection and the 
establishment of well-grounded claims is set forth above.  

Applicable law further provides that as to psychoses, service 
connection may be granted if the evidence establishes that a 
psychiatric disability was incurred in or was aggravated by 
service, or was manifested to a compensable degree within one 
year after service.  38 U.S.C.A. § 1101, 1111, 1112, 1137 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  


Service connection for PTSD

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors. 38 C.F.R. § 3.304(f).

Presumption of soundness/aggravation of pre-existing disease

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto. A disorder may be shown to have 
preexisted service if it is noted at entrance into service or 
where clear and unmistakable evidence rebuts the legal 
presumption of sound condition at entrance for disorders not 
noted at entrance.  Only such conditions as are recorded in 
examination reports are to be considered as noted.  
38 U.S.C.A. §§ 1111, 1132 (West 1991); 38 C.F.R. § 3.304(b) 
(1999).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(a) (1999).  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service. 38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. §§ 3.304, 3.306(b) (1999). 


Analysis

Preliminary matters

As with all other claims of entitlement to VA benefits, a 
claim of service connection for aggravation of a preexisting 
disorder must be well grounded.  Maxson v. West, 12 Vet. App. 
453 (1999).  

In order for a claim of entitlement to service connection to 
be well grounded, there must be competent evidence of a 
current disability (a medical diagnosis); of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

In this matter, there is ample evidence of a current 
disability, PTSD.  There is also arguably some evidence of a 
psychiatric problem in service, i.e. the December 1983 
suicide attempt.  As to medical nexus evidence, the VA 
examiner conducting the May 1996 psychiatric examination 
observed in the context of discussing the appellant's 
military service as it related to his PTSD that "[t]he 
preexisting condition playing in with the circumstances only 
interacts to make things worse."  This statement is hardly a 
model of clarity.  However, viewing this statement in a light 
most favorable to the appellant and without regard to any 
other evidence of record, competent medical evidence has been 
submitted suggestive of in-service worsening of the 
appellant's psychiatric disorder.  King, supra.; see Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996), Molloy v. Brown, 9 
Vet. App. 513 (1996).  

Once it has been determined that a claim is well grounded, VA 
has a statutory duty to assist the appellant in the 
development of evidence pertinent to the claim.  38 U.S.C.A. 
§ 5107(a).  The Board finds that VA's statutory duty to 
assist the appellant in the development of his claim has been 
fulfilled.  In particular, there are numerous psychiatric 
treatment and examination reports in the claims folder which 
collectively provide an adequate picture of his disability 
and its etiology.  The Board is aware of no evidence 
pertinent to this issue which exists and which has not been 
obtained and associated with the appellant's claims folder.

In this context, the Board observes that the appellant has 
reported he is in receipt of disability benefits from the 
State of Alaska and the Social Security Administration.  
However, there has been presented no information to the 
effect that the reports of these agencies have any 
information as to the critical issue in this case: whether 
the appellant's pre-existing psychiatric disorder was 
aggravated by his military service.  Neither the appellant 
nor his representative have indicated that the decisions of 
the State of Alaska SSA or associated records would have a 
direct bearing on this critical issue; and indeed they did 
not bring the matter up.  The duty to assist as interpreted 
by the Court is circumscribed and appears to apply to 
specific evidence bearing on a claim which may exist and 
which has not been obtained.  See Counts v. Brown, 6 Vet. 
App. 473, 478-9 (1994).  As the Court has stated: "The VA's . 
. . . 'duty to assist' is not a license for a 'fishing 
expedition' to determine if there might be some unspecified 
information which could possibly support a claim."  Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992); cf. Brock v. Brown, 
10 Vet. App. 155, 161 (1997). 

Having found that the appellant's claim is well grounded does 
not end the Board's inquiry.  Following resolution of this 
predicate inquiry, during which only the evidence in support 
of the claim is explored, the Board is required to assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole. Owens v. Brown, 7 Vet. App. 
429 (1995); see Madden v. Gober, 125 F. 3d 1477 (Fed. Cir. 
1997) (and cases cited therein); Jones (Stephen) v. West, 12 
Vet. App. 383 (1999); Chipego v. Brown, 4 Vet. App. 102, 104-
105 (1993).  

It is the Board's responsibility to weigh the evidence.  When 
there is an approximate balance of evidence regarding the 
merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990), the Court stated that "a veteran need only 
demonstrate that there is an "approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the evidence must preponderate against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Discussion

The Board reiterates that the appellant does not contend that 
he incurred PTSD in service.  Instead, the appellant argues 
that his PTSD, diagnosed post-service but caused by traumatic 
events suffered as a child, was aggravated during the course 
of his military service.  

Although the appellant appears to concede that his PTSD was 
not caused (versus being aggravated) by in-service events, 
the Board has nonetheless carefully scrutinized the evidence 
of record to ensure that pre-existence of PTSD is 
demonstrated by clear and unmistakable (obvious or manifest) 
evidence.  See 38 U.S.C.A. §§ 1111, 1132 (West 1991); 38 
C.F.R. § 3.304(b) (1999); see also 38 U.S.C.A. § 7104(a); 
38 C.F.R. § 3.303(a) [the Board must review the entire 
evidence of record]; In the Matter of the Fee Agreement of 
James W. Stanley, Jr., 10 Vet. App. 105 (1997) [generally 
observing that the VA claims adjudication process is non-
adversarial].   

In this matter, there exists clear and unmistakable evidence 
demonstrating that the appellant's psychiatric disorder 
preexisted service.  The appellant has consistently reported 
to mental health care professionals a long pre-service 
history of mental and physical abuse inflicted upon him by 
his father and stepmother.  The Board finds the appellant's 
accounts of this pre-service history particularly probative 
as they were generated during the course of medical diagnosis 
and treatment.  

The Board finds that because the appellant clearly and 
consistently related his history to medical examiners from 
the obvious motivation to secure well-informed diagnosis and 
treatment, clear and unmistakable evidence exists to rebut 
the statutory presumption that he was in sound mental 
condition prior to his service entrance.  See Harris v. West, 
No. 99-7057 (Fed. Cir. February 17, 2000).  Moreover, the 
myriad of medical examiners' observations that the 
appellant's psychiatric disorder preexisted his service, and 
their clinical reports as to the appellant's mentally 
revisiting his childhood abuse, are probative and do not 
present merely the "bare conclusion," without a 
substantiating predicate in the record that was found 
insufficient in Miller v. West, 11 Vet. App. 345 (1998).  
Indeed, there is no medical opinion which indicates that the 
appellant's PTSD had its inception during service.  In short, 
both the appellant's consistent accounts generated during the 
course of medical diagnosis and treatment, and the examiners' 
observations and conclusions in formulating such treatment 
render it undebateable that the appellant's disorder 
preexisted service.  Vanerson v. West, 12 Vet. App. 254 
(1999).  

Having found that the presumption of soundness has been 
rebutted in this matter, the Board must then proceed to the 
question of whether the appellant's preexisting psychiatric 
disorder was aggravated by service.  Applicable law provides 
in this regard that aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(b) (1999).  Temporary or intermittent flare- 
ups of a pre-existing injury or disease are not sufficient to 
be considered "aggravation in service" unless the 
underlying condition, as contrasted to symptoms, is worsened.  
Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. 
Derwinski, 1 Vet. App. 292 (1991).

The appellant's service medical records are devoid of any 
mention of psychiatric symptoms for the balance of his 
military tour until December 1983.  At that time,  the 
appellant was hospitalized after attempting suicide in a 
military police jail cell by apparently attempting to hand 
himself.  It was also noted that the appellant had broken a 
light bulb, and the medical recorder suspected the 
possibility that the appellant was attempting to electrocute 
himself.  However, it was further noted that the appellant 
had been arrested for being drunk and disorderly, as well as 
for carrying a concealed weapon.  Significantly, the medical 
intake examiner noted that at the time he was brought to the 
medical facility at 11:55 p.m. on the night in question, the 
appellant still had a strong odor of alcohol on his breath, 
that the appellant's speech was slurred and his coordination 
was mildly impaired.  All of these factors are suggestive 
that at the time the appellant made the apparent suicide 
gesture, he was still under the influence of alcohol.   

It was as a result of this incident that the appellant was 
referred for psychiatric evaluation.  The evaluation report 
dated in January 1984 reflects that there were no psychiatric 
abnormalities, complaints, or diagnoses rendered.  His 
behavior was described as normal, he was observed to be fully 
alert, his mood was unremarkable for abnormality, his thought 
process and content were clear and his memory was good.  
Indeed, it was specifically noted that the appellant then had 
the mental capacity to understand and participate in any 
proceedings that would then ensue.
The appellant's separation physical examination similarly 
reflects normal psychiatric findings.  There is thus no 
contemporaneous, in-service evidence of PTSD or indeed of any 
identifiable psychiatric disorder.

In short, apart from an episode of drunk and disorderly 
conduct and an attendant and presumed suicide attempt while 
the appellant remained intoxicated, there is no evidence of a 
worsening of the preexisting condition found in the 
appellant's service medical records.   

As the Board has previously observed, there is overwhelming 
evidence of record that the appellant has a long-established 
psychiatric disorder, PTSD, sustained as a result of 
traumatic experiences of his childhood.  Examining the 
medical records that clearly reflect the pre-service 
existence of the disorder, the Board observes that none of 
the examiners up to the time of March 1996 attributed the 
appellant's military service in any way to the etiology or 
severity of his current disorder.  The mass of the clinical 
evidence of record generated by competent medical examiners 
reflect no mention, beyond its historical occurrence, of the 
appellant's military service.  

Moreover, and most significantly, there is medical evidence 
that the appellant's military service did not play any role 
in the development of his PTSD.  See the November 1993 report 
of Dr. P.A.C., who was the appellant's therapist at the time: 
"I have yet to discover any causal basis for a (military) 
service-connected diagnosis of PTSD."  Similarly, in January 
1994 Dr.W., after a thorough of the appellant's history, 
stated: "I am unable to identify any reasonable medical 
connection between his period of military service and the 
diagnoses stated.  Rather, the PTSD is related to abuse 
during childhood . . . "

The Board has carefully considered the results of the March 
1996 VA mental disorders examination, and the examiner's 
opinion that the appellant's enlistment was apparently ill-
advised.  In particular, the Board has considered the 
physician's observation that "[t]he preexisting condition 
playing in with the circumstances only interacts to make 
things worse."  

Precedent establishes that in the context of determining 
whether a claim is well grounded, medical opinions are to be 
viewed in their full context, and not characterized solely by 
the medical professional's choice of words.  Lee v. Brown, 10 
Vet. App. 336, 339 (1997).  Examination of the exact language 
used by the medical care provider is not, in and of itself, 
necessarily determinative.  Id.  Instead, inquiry must be 
made into the nature of the expressed opinion, the clinical 
data used to formulate the opinion, its rationale, or any 
other factors that would give the opinion substance.  Bloom 
v. West, 12 Vet. App. 185 (1999).  Factors that may also be 
examined at the well-grounded stage are the source of the 
physician's opinion, the extent of the physician's expertise, 
and the physician's report of the development of the claimed 
disorder and the rationale for the expressed opinion may also 
be addressed in determining the well groundedness of a claim.  
See generally Alemany, 9 Vet. App. at 519.  

In the Board's view, the foregoing factors for review in the 
determination of whether a claim is plausible are of even 
more importance in the examination of claims that have been 
found to be well grounded as they are critical in assessing 
probative value.  Indeed, as has been generally observed in 
the context of the weighing of medical evidence during 
analysis of the merits of a claim, multiple medical opinions 
should be examined, analyzed and discussed in the context of 
other evidence of record.  Wray v. Brown, 7 Vet. App. 488 
(1995). 

The Board finds that the March 1996 VA examiner's opinion is 
both vague and without further elucidation as to the question 
of aggravation of the appellant's PTSD.  In particular, the 
physician's comment is unsupported and undefined as to the 
appellant's military service.  Although references to the 
appellant's pre-service symptoms and dissociative mechanisms 
are replete in the examination report, there is no mention of 
any in-service occurrence that supports the examiner's 
apparent off-hand remark as to the "circumstances" of an 
unknown period, or how the preexisting condition "play[ed] 
in" with those circumstances.    

When examined within the context of all medical evidence of 
record, in particular the very specific and well-supported 
opinions of other mental health professionals discussed 
above, the apparently casual and ill-defined remark of the 
March 1996 VA examiner is given very little weight of 
probative value by the Board.  There is no competent clinical 
corroboration for the March 1996 VA examiner's statement, 
even when viewed in a light most favorable to the appellant.  
All prior physicians' reports of record clearly reflect that 
there was found no causal basis between the appellant's 
military service and his PTSD.  

To the extent that the appellant himself contends that his 
PTSD was aggravated by his military service, it is well-
established that a lay person without medical training is not 
competent to render opinions with respect to medical 
questions.  See, e.g., Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).

In summary, for the reasons and bases expressed above, the 
Board concludes that the preponderance of the evidence is 
against the appellant's claim of entitlement to service 
connection for PTSD.  As explained above, the overwhelming 
evidence supports the proposition that the appellant's PTSD 
existed before his military service and was not aggravated by 
such service.  The benefit sought on appeal is accordingly 
denied.



CONTINUED ON NEXT PAGE


ORDER

A well-grounded claim not having been presented, service 
connection for cervical disc disease is denied.

Service connection for PTSD is denied.   




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals


 


